Citation Nr: 0316210	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
headache.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Evaluation of scar residuals of basal cell carcinoma, 
currently evaluated zero percent disabling.

5.  Entitlement to a rating in excess of zero percent for two 
post-operative scars from sebaceous cyst, posterior neck.

6.  Entitlement to an effective date earlier than February 
16, 1996, for service connection for carcinoma of the 
prostate.

7.  Entitlement to a rating in excess of 40 percent for 
prostate cancer during the period from February 16, 1996, to 
August 27, 1999.

8.  Entitlement to service connection for residuals of 
laceration of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1943 to April 
1946, May 1948 to June 4, 1957, and June 10, 1957, to April 
1966.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from several Department of Veteran's 
Affairs (VA) rating decisions.  The veteran has appealed the 
regional office (RO) denial of entitlement to service 
connection for post-traumatic headaches, hearing loss, and 
tinnitus.  The veteran has also appealed the zero percent 
ratings for residual scars from basal cell carcinoma, and for 
two post-operative scars from sebaceous cyst, posterior neck.  
Also, the veteran has appealed the assignment of a 40 percent 
rating for carcinoma of the prostate.  Finally, the veteran 
has appealed the assignment of an effective date of February 
16, 1996, for service connection for carcinoma of the 
prostate.

In a December 1999 rating decision, the RO granted a rating 
of 100 percent for carcinoma of the prostate, effective from 
August 27, 1999.  Nonetheless, the claim of entitlement to a 
rating in excess of 40 percent for carcinoma of the prostate 
during the period from February 16, 1996 to August 27, 1999, 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The issues of entitlement to an increased rating for residual 
scars from basal cell carcinoma and laceration of the left 
wrist are the subjects of the Remand that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have current disability from post-
traumatic headaches that is related to any disease or injury 
he incurred during his active military service.

4.  The veteran's current hearing loss disability is not 
related to any disease or injury he incurred during his 
active military service.

5.  The veteran's current disability from tinnitus is not 
related to any disease or injury he incurred during his 
active military service.

6.  The veteran's disability from two postoperative scars 
from sebaceous cyst on the posterior neck is not manifested 
by any clinical findings of functional impairment such as 
limitation of motion, or by a scar that is objectively tender 
or painful, poorly nourished, or repeatedly ulcerative, or a 
scar that has underlying soft tissue damage, or frequent loss 
of covering of the skin over the scar.

7.  During the period from February 16, 1996, to August 27, 
1999, the veteran's disability from carcinoma of the prostate 
was manifested by urinary frequency, dysuria, and occasional 
urinary incontinence, without voiding dysfunction requiring 
wearing of absorbent materials.

8.  The veteran's original claim of entitlement to service 
connection for carcinoma of the prostate was received by VA 
on November 7, 1996.


CONCLUSIONS OF LAW
1. VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled service connection for 
headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  The veteran is not entitled to service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).

5.  The criteria for a rating in excess of zero percent for 
post-operative residual scars from two sebaceous cysts on the 
posterior neck have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 
Diagnostic Code 7805 (2002).

6.  The criteria for a rating in excess of 40 percent for 
carcinoma of the prostate were not met during the period from 
February 16, 1996, to August 27, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7528 (2002).

7.  An effective date earlier than February 16, 1996, for the 
grant of service connection for carcinoma of the prostate is 
not warranted.  38 U.S.C.A. §§ 1110, 5108, 5110, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.158(a), 3.400(q)(ii), 
20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disabilities from 
post-traumatic headaches, hearing loss, and tinnitus that are 
related to disease or injury he incurred during his active 
military service.  For the following reasons and bases, the 
Board concludes that the veteran is not entitled to service 
connection for headaches, hearing loss, or tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain diseases to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of such disease is deemed to include 
sensorineural hearing loss. 

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, there 
must be: (1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Post-traumatic Headaches

The veteran contends that he has headaches that are related 
to a head injury he sustained during his active military 
service.

Service medical records contain a report of injury and 
treatment indicating that that while the veteran was aboard a 
taxiing aircraft, the pilot abruptly applied the brakes and 
the veteran was thrown forward under the flight engineer's 
panel, injuring his left wrist and hitting his head.  The 
veteran was grounded from flying status in January 1964 for a 
neurological observation.  His complaints were initially 
suspected to be the result of a subdural hematoma.  An X-ray 
of his skull in January 1965 was normal.  While hospitalized 
he was asymptomatic.  He had no headaches.  No disease was 
found.  The final diagnosis was headache secondary to fatigue 
and tension.  He was returned to flying duty in March 1964.  
A report of medical examination dated in May 1964 indicated 
that there were no sequelae or complications.  

During a medical examination in May 1965, the veteran denied 
having frequent or severe headaches.  However, at the time of 
his November 1965 medical examination for separation from 
service, the veteran gave a history of frequent or severe 
headaches.  An examiner elaborated that the veteran had been 
hospitalized for suspected subdural hematoma, but that the 
final diagnosis was headache secondary to fatigue and 
tension.  The examiner reported that the veteran's 
neurological systems were clinically normal.  

During a medical examination in November 1969, the veteran 
gave a history of frequent or severe headaches.  An examiner 
elaborated that the veteran had headaches for one month 
following a blow to his head in 1962.  There were no 
complications or sequelae.  A report of a medical examination 
dated in July 1970 contains a note indicating a history of 
severe headaches lasting one month following a blow to the 
veteran's head in 1962 with "no trouble since."

The veteran's claim of entitlement to service connection for 
headaches was filed in June 1996.  He attributed his current 
complaints of headaches to a head injury he sustained when he 
was thrown forward in a rapidly braking aircraft and struck 
his head on a panel.  

During a VA examination in July 1996, the veteran gave the 
same history to the examiner.  He denied that he had 
sustained lacerations or that he had episodes of loss of 
consciousness.  He denied having any seizure disorder.  His 
current complaints were of constant, dull, daily headache 
located in the occipital region.  He denied taking any 
medication for his headaches.  On examination, the veteran's 
skull was normal in contour.  There was no evidence of 
defect.  The examiner reported a diagnosis of post-traumatic 
headaches.

The VA outpatient treatment records contained in the claims 
folder do not show continuity of complaints, treatment or 
diagnoses of headaches since the veteran's separation from 
service.

Having reviewed the entire record, it is apparent to the 
Board that the majority of the evidence shows that the 
veteran's in-service complaints of headache were acute and 
transitory.  While he was hospitalized for observation, there 
were no clinical findings of injury or disease.  Subsequently 
dated examination reports indicate that the headaches of 
which the veteran complained after he struck his head had 
resolved without sequelae.  Furthermore, the record contains 
no competent medical evidence indicating a nexus between the 
veteran's current complaints of headaches and any injury to 
his head that he sustained while in service.  The veteran's 
own assertions that his current complaints of headache are 
related to an in-service disease or injury are not afforded 
any probative weight in the absence of evidence that he has 
the expertise to render an opinion about the etiology of such 
complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, in the absence of evidence of in-service clinical 
findings of injury, or chronic complaints of headache, and 
considering the lack of documentation of clinical findings of 
continuity of symptomatology after service, and the lack of 
competent medical evidence of a nexus between current 
complaints and any in-service disease or injury, the Board 
finds that the veteran's current complaints of headaches are 
not related to an in-service disease or injury.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for headaches.

B.  Hearing Loss and Tinnitus

The veteran contends that he has current disability from 
hearing loss and tinnitus that is related to exposure to 
weapons and aircraft noise during his active military 
service.

Under the provision of 38 C.F.R. § 3.385 (2002), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Service medical records do not show that the veteran had 
hearing loss disability during his active military service.  
At the time of a November 1965 medical examination, the 
veteran's pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
0
0
0
15
35

An examiner reported that the veteran's ears were clinically 
normal.  

When the veteran was examined in July 1970, he denied a 
history of ear trouble.  On audiological testing, his pure 
tone hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
5
10
15

When the veteran underwent a VA compensation and pension 
examination in July 1996, he was 70 years old.  He told an 
examiner that he had had several inner ear infections during 
his service but had not been bothered by ear problems since 
1960.  Nonetheless, he asserted that his hearing problems 
were related to having flown in aircraft.  His pure tone 
hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xxx
15
55
55
60
LEFT
xxx
15
55
65
70

Speech recognition in the right ear was 70 percent correct. 
Speech recognition in the left ear was 60 percent correct.  A 
medical examiner reported a diagnosis of residuals of 
bilateral otitis.  The audiological examiner reported 
diagnoses of moderate to moderately severe high frequency 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

Based on the audiological findings during the July 1996 VA 
examination, it is clear that the veteran has current 
disability from bilateral high frequency sensorineural 
hearing loss.  The veteran also has complaints of tinnitus.

However, the Board finds no competent medical evidence that 
the veteran's current hearing loss disability or tinnitus is 
related to a disease or injury he incurred during his active 
military service.  The Board has considered the veteran's own 
assertions that he has hearing loss due to ear infections in 
service and exposure to aircraft noise.  The veteran's own 
assertions that his hearing loss disability and tinnitus are 
related to in-service noise exposure service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to express an opinion about the etiology of such 
disabilities.  See Espiritu, supra.  

Based on the lack of clinical evidence that the veteran had 
hearing loss in service, the lack of continuity of 
symptomatology after service, the remote onset of hearing 
loss and tinnitus, and the lack of competent medical evidence 
of a nexus between his current hearing loss or tinnitus to 
any in-service disease or injury, the Board concludes that 
veteran is not entitled to service connection for hearing 
loss or tinnitus.

II.  Disability Ratings

The veteran also contends that he is entitled to a rating in 
excess of zero percent for residual scars from post-operative 
resection of two sebaceous cysts on his posterior neck, and 
that during the period from February 16, 1996, to August 27, 
1999, he is entitled to a rating in excess of 40 percent for 
carcinoma of the prostate.  For the following reasons and 
bases, the Board concludes that the veteran is not entitled 
to a rating in excess of zero percent for residual scars from 
excision of two sebaceous cysts on his posterior neck.  The 
Board also concludes that the veteran is not entitled to a 
rating in excess of 40 percent from carcinoma of the prostate 
during the period from February 16, 1996, to August 27, 1999.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ." Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . .claim as one for 
an '[i]ncreased evaluation" . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132.  (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC. 
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal addressed in the September 1997 SOC not 
as a claim for an "increased" disability rating for the 
service-connected condition but rather as "Entitlement to a 
higher evaluation" of a service-connected condition.  More 
importantly, the RO's September 1997 SOC provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for the service-connected 
condition.  Consequently, the Board sees no prejudice to the 
appellant in characterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected 
conditions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Rating of Post-operative Scars from Sebaceous Cysts on 
the Posterior Neck

The veteran contends that his disability from post-operative 
scars from sebaceous cysts on the posterior neck warrants a 
rating in excess of zero percent.  For the following reasons 
and bases, the Board concludes that the criteria for higher 
ratings are not met.

The veteran was granted entitlement to service connection for 
post-operative residuals scars from two sebaceous cysts by 
the RO's August 1996 rating decision.  The associated 
disability was rated zero percent utilizing Diagnostic Code 
7805.  At that time, under that diagnostic code, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender or painful, were rated based on limitation of function 
of the part affected.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the revised 
Diagnostic Code 7805, scars other than those that are 
disfiguring of the head face or neck or that are deep and 
cause limited motion, or that are superficial but painful on 
examination, are rated on the basis of limitation of function 
of the part affected.  Under the revised criteria effective 
in August 2002, nondisfiguring superficial scars that are 
unstable or painful on examination are assigned a 10 percent 
rating under Diagnostic Code 7803 or 7804, respectively.  The 
revised regulations provide that a superficial scar is one 
that is not associated with underlying soft tissue damage, 
and an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

In the circumstances of this case, neither the former or 
revised regulations are more favorable to the veteran.  
Consequently, the Board concludes that its consideration of 
the revised rating criteria does not prejudice the veteran in 
this instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

The veteran appealed the initial noncompensable disability 
evaluation assigned at the time of the grant of service 
connection in 1996.  As his appeal was pending at the time 
the applicable regulations were amended, he is entitled to 
consideration under whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

During a VA examination in July 1996, the veteran told the 
examiner that he had had two small cysts removed from the 
posterior aspect of his neck.  On examination, there were two 
horizontal scars measuring one centimeter on the veteran's 
posterior neck that were barely discernable.

Based on the clinical finding made during the July 1996 VA 
examination, the Board finds that the veteran's disability 
from residual scars of post-operative excision of sebaceous 
cysts is manifested by two small, superficial scars on the 
posterior aspect of his neck, without clinical findings of 
disfigurement, ulceration, instability, pain, poorly 
nourished, or causing limitation of motion or other 
functional impairment.  Therefore, the Board concludes that 
the criteria for a rating in excess of zero percent have not 
been met under either the former and revised rating criteria.

The Board has also considered the possible application of 
38 C.F.R. § 4.40 and 4.41 and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, it is apparent 
from the clinical findings in the claims file that the 
residuals scars from postoperative excision of sebaceous 
cysts are superficial and do not affect any part of his 
musculoskeletal system.  

If the scars were objectively painful or tender, such 
manifestations would be compensable under Diagnostic Code 
7804.  Similarly, if the scar affected function of a body 
part, then the scar would be ratable under 7805 based on 
impairment of function.  The Board finds there is no such 
impairment.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from the posterior 
neck scars from excision of sebaceous cysts, as discussed 
above, has not approximated the criteria for the next higher 
schedular evaluation during the pendency of his claim.  
Consequently, a compensable rating is not warranted for any 
period.  See Fenderson, supra.

B.  Rating of Carcinoma of the Prostate From February 16, 
1996 to August 27, 1999

The veteran was granted entitlement to service connection for 
carcinoma of the prostate by the RO's August 1997 rating 
decision.  Initially, the veteran was awarded a rating of 40 
percent, effective from November 7, 1996.  In a December 1999 
rating decision , the rating for carcinoma of the prostate 
was increased to 100 percent, effective from August 27, 1999.  
The effective date of the 40 percent rating was changed to 
February 16, 1996, by the RO's January 31, 2002, rating 
decision.

The grant of the 100 percent rating, effective from August 
27, 1999, constituted a grant of all benefits sought by the 
veteran on and after that date.  However, the question of 
entitlement to a rating in excess of 40 percent during the 
period from February 16, 1996 to August 27, 1999 remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In order to evaluate the veteran's disability from carcinoma 
of the prostate, the RO has utilized Diagnostic Code 7528.  
Under that diagnostic code, malignant neoplasms of the 
genitourinary system following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105.  If 
there has been no local reoccurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.

The veteran's claim for entitlement to service connection for 
prostate cancer was received in February 1996.  He was first 
treated for prostate cancer after a needle biopsy in January 
1994.  He underwent surgery for transurethral resection of 
the prostate in April 1994.  After the surgery, he underwent 
radiation therapy.

Pursuant to the veteran's claim for a higher rating for his 
disability from prostate cancer, he was afforded a VA 
genitourinary examination in October 1997.  The examiner 
noted that the veteran had not had radiation therapy since 
1994.  However, the veteran had complaints of diarrhea since 
the time of his radiation therapy.  During the preceding five 
months, the veteran had a slow urinary stream and urinary 
incontinence.  

During outpatient treatment on August 27, 1999, the veteran 
was determined to have an elevated prostate specific antigen.  
In September 1999, the veteran reported a six-month history 
of worsening of bladder outlet obstruction and irritative 
symptoms.  Based on a digital rectal examination, an examiner 
noted an impression of cancer of the prostate status post 
radiation therapy with biochemical failure and worsening 
symptoms of bladder outlet obstruction.

During a VA examination in December 1999, the examiner noted 
that the veteran had had two transurethral resections of his 
prostate within a period of nine months.  After that he did 
well until about two months before the current examination, 
when he was found to have a rising prostate specific antigen.  
Treatment with Zoladex was begun.  The examination report 
documents the veteran's complaints of a history urinary 
frequency, nocturia, and occasional dysuria and incontinence 
of urine and stool.  A genitourinary examination was normal.  
However, the examiner noted that there was evidence of stool 
soiling in the veteran's underwear.  The reported diagnosis 
was carcinoma of the prostate, post treatment status, with 
evidence of recurrent disease, with Zoladex therapy, and 
impotence, described by the veteran as lasting two to three 
years.

Based on the findings reported in August 1999, the RO awarded 
an increased rating of 100 percent from August 27, 1999.

The Board has thoroughly reviewed the record and finds that 
the veteran had two transurethral resections of his prostate 
in 1994 and had radiation therapy.  However, during the 
period under examination, that is, from February 16, 1996 to 
August 27, 1999, there is no indication that he was 
undergoing any type of therapy for malignant neoplasm of the 
genitourinary system.  As such therapy had ceased more than 
six months prior to February 16, 1996, his residual 
disability was properly rated as urinary frequency.  

Under 38 C.F.R. § 4.115a, urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night is rated 10 percent.  A 20 
percent rating is assigned where the daytime voiding interval 
is between one and two hours, or; there is awakening to void 
three to four time per night.  A 40 percent rating is 
assigned where the daytime voiding interval is less than one 
hour, or; there is awakening to void five or more time per 
night.

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials, which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  Where there is continual urine leakage, 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent materials, which must be changed, more 
than four times per day, the rating is 60 percent.

In this case, there record contains no indication that the 
veteran's disability from residuals of prostate cancer 
requires the wearing of absorbent material.  Rather, during 
the period in question, it appears that his complaints were 
of frequency of urination, nocturia, and dysuria, with only 
occasional urinary incontinence.  The highest rating for such 
symptoms is 40 percent.  That rating was in effect during the 
entire period under consideration.

In summary, there is no basis upon which to grant a rating 
higher than 40 percent during the period from February 16, 
1996 to August 27, 1999.  During that period, the veteran was 
not undergoing any type of therapy for residuals of his 
prostate cancer.  He did not require wearing absorbent 
material for voiding dysfunction.  His complaints pertained 
to urinary frequency and obstructed voiding.  There is no 
higher rating than 40 percent for such symptomatology.  
Therefore, the Board concludes that the veteran is not 
entitled to a rating in excess of 40 percent during the 
period from February 16, 1996 to August 27, 1999.

C.  Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or frequent treatment for the claimed 
disabilities herein under consideration during the periods 
under consideration that would materially interfere with his 
ability to work.  

In summary, the record does not show an exceptional 
disability picture that would preclude the use of normal 
rating criteria.  The veteran has not demonstrated marked 
impairment of his employment by reason of these disabilities.  

III.  Earlier Effective Date for Service Connection for 
Prostate Cancer

The veteran was granted entitlement to service connection for 
cancer of the prostate by the RO's August 1997 rating 
decision.  The associated disability was rated 40 percent, 
effective from November 7, 1996.  In a December 1999 rating 
decision, the RO increased the rating to 100 percent, 
effective from August 27, 1999.  He contends that he is 
entitled to an earlier effective date of the grant of service 
connection for prostate cancer.  In a January 2002 rating 
decision, the RO granted an earlier effective date of 
February 16, 1996.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2001).

Concerning the veteran's claim for an earlier effective date 
for the grant of entitlement to service connection for 
prostate cancer, the facts are not in dispute.  The veteran's 
original claim for service connection for prostate cancer was 
received February 16, 1996.  By regulation, that is the 
effective date of the grant of entitlement to service 
connection for prostate cancer.  An earlier effective date 
cannot be granted, as the record shows no claim for service 
connecting for prostate cancer earlier than February 16, 
1996.  Therefore, the Board concludes that the veteran is not 
entitled to an effective date earlier than February 16, 1996.

IV.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
rating decisions, the statements of the case, the 
supplemental statements of the case, and by a letter from the 
RO dated in October 2001.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's October 2001 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  The RO has obtained treatment 
records identified by the veteran.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded 
appropriate VA examinations in connection with all of the 
claim herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.




ORDER

Entitlement to service connection for headaches, hearing 
loss, and tinnitus is denied.

A rating in excess of zero percent for two post-operative 
scars from sebaceous cysts on the posterior neck is denied.

A rating in excess of 40 percent for carcinoma of the 
prostate during the period from February 16, 1996 to August 
27, 1999, is denied.

The claim of entitlement to an effective date earlier than 
February 16, 1996 for the grant of service connection for 
carcinoma of the prostate is denied.


REMAND

In the RO's August 14, 1996 decision, entitlement to service 
connection for a left wrist disorder was denied.  The veteran 
filed a notice of disagreement with that decision in 
September 1996.  The RO has not provided the veteran a 
Statement of the Case (SOC) addressing that issue.  
Therefore, the issue of entitlement to service connection for 
residuals of a left wrist laceration must be remanded to the 
RO to provide the veteran a SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In addition, the report of the VA medical examination for 
skin disorders is not adequate concerning the evaluation of 
disability from basal cell carcinoma, as the report contains 
no findings concerning the location and extent of the areas 
affected, 
the degree of disfigurement, whether the scars are deep, 
superficial, or painful, or whether the scars cause 
functional loss of an effected part.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
basal cell carcinoma.  The RO should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The veteran should be afforded VA skin 
examination to determine the extent of his 
disability from basal cell carcinoma.  See 
38 C.F.R. § 3.159(c)(4).  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  The examiner should comment 
specifically on the location and size of 
the areas of skin involved; whether the 
scars are disfiguring of the head, face, 
or neck, and if so, a complete description 
of the disfigurement; whether the scars 
are superficial or affect underlying 
tissue, whether the scars affect function 
and/or cause limitation of motion; the 
degree of skin induration or lack of 
flexion, and whether the scars are 
painful, ulcerative, or unstable, as 
defined by current and/or former 
regulations pertaining to the rating of 
skin disorders.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  After undertaking any additional 
indicated development, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of zero percent for 
basal cell carcinoma.  If the RO denies 
the benefit sought by the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to his disagreement with the denial of 
service connection for laceration of the 
left wrist. Concomitant with such action, 
it should advise the veteran and his 
representative of the statutory period of 
time within which the veteran must 
furnish VA with a substantive appeal on 
this issue, in order to perfect his 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.
 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

